Case 3:17-cv-01104-VLB Document 82-79 Filed 05/15/19 Page 1 of 3




                  Exhibit 79
               Case 3:17-cv-01104-VLB Document 82-79 Filed 05/15/19 Page 2 of 3



From:                        Stith, Kate [kate.stith@yale.edu]
Sent:                        Wednesday, May 06, 2015 11:24:21 AM
To:                          Rolena Adorno
Subject:                     Re: Business at hand

Rolena: first, great work with the power points incl. for big type notes, etc.
You have amazing recall. I will check this against my notes, but these fit w my memory tracks as well. But This
is a lot for you to prepare. I would say do KP last or later but I do think that he has played a role in the anon.
letter and possibly more. On PM, include his recent emails re his new job.
On RG, in response to their questions probably, you will advise of only two complaints you have heard of: 1)
being informed some years ago that AG told University of a graduate student matter and you have no idea how
or if University followed up w graduate student or w Roberto or, more generally, whether true; (2) EB (and
MM?) telling you of allegation        of Virginia and informal resolution, and have no idea if true or whether
letter given as planned; advise of situation w Vat that time.

Kate Stith-Cabranes
Lafayette S. Foster Professor
Yale Law School
New Haven, CT. 06520
203/432-4835


On May 6, 2015, at 7:58 AM, Rolena Adorno <rolcna.adorno@yalc.edu> wrote:

        Hello again, Kate.

        What I did post-Monday meeting: I sat down and (1) reviewed the set up I had given to JT and BG,
        making note of: (2) story lines opened and completed; (3) story lines opened that remain to be
        developed; and (4) new stories to tell.

        Details:

        (2) Stories completed:

        (a) SB's promotion: swift, fair, unanimous departmental vote, positive humanities divisional vote,
        advise from deans for the next evaluation (orally only, as I mentioned on Monday, calling it "my
        mistake," as I recall).

        (3) Stories to be continued and completed:

        (a) SB's APL research leave, from Jan 7, 2015 to February 25, 2015, to March 9, 2015. [This is the
        mega-memo for which I am still compiling information. The "elephant in the room" is the FA S's
        delays, from November to March. I will name the elephant, clearly pointing out that it was not a
        non-existent RA "gag-order" that was at fault, but rather the slowness and cautiousness of the new
        FAS dean's office's procedures. (As you advised, I will refrain from telling the Univ what I really
        think of them after this is all over.) (To do: write out the whole calendar, through March 9, 2015; it
        currently goes only up to February 10, 2015.)

        (b) SB's 2015-16 tenure review and FAS dean's decision as to who will constitute the departmental
        review committee; their slow-down of their own calendar followed by my request that they clarify
        that I am not at fault for this delay (no "gag-order"). (To do: prepare and scan the email chain for
        BG and JT.)




                                                                                                                 BYRNE004827
       Case 3:17-cv-01104-VLB Document 82-79 Filed 05/15/19 Page 3 of 3



(c) SB's demand for RA and RGE recusal from her tenure consideration. (To do: send JT and BG
the April 1 letter and my April 13 response.)

(d) AGP: six years of acrimonious behavior, harassment of me in 2009, missing major dept
meetings all along the way, intervening in the middle of processes to request change in procedures;
examples: April 2015, and January 2014. (To do: prepare email chain for BG and JT that I read out
at Monday meeting; make reference to the earlier example; prepare email chain between deans and
me on 2009 harassment case.)

(4) New stories to tell:

(a) Paulo Moreira: from my full efforts in getting him US permanent residency, our full support for
his Assoc Prof on Term promotion, deans' subsequent suggestions (delivered by me orally only),
the tenure rejection at dept level. Letter demanding reopening the case (KDJ, AGP, SB, KP) (To
do: prepare calendar of events, from year of green card through preparation of tenure promotion
dossier and bits from external letters.)

(b) Kevin Poole: from full support for renewal of initial appointment through November, 2014
(party pictures, including spouse), then "utter bitterness" and support for reopening the Paulo
Moreira tenure case, in letter to Univ admins. (To do: prepare calendar of events from 2009
appointment till now.)

Kate, Tsuddenly cannot recall the other email chain Tread out at our Monday meeting. Tbelieve
you'll have a note or two on it, if not the dates, then the issue.--But wait! I think I DO remember:
it's the saga about the departmental review committee for SB's tenure consideration, to be done by
the Dean, item (3)(b), above.

I aim, hopefully, to get all this done before I fly to Mexico on Sunday, May 10, and return on
Saturday, May 16, just in time to entertain my graduates on Sunday and attend Commencement on
Monday.

To be continued,

Rolena




                                                                                                       BYRNE004828
